Citation Nr: 1742418	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-02 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder (MDD), anxiety, posttraumatic stress disorder (PTSD), and alcoholism as secondary to an acquired psychiatric disorder.

2.  Entitlement to service connection for organic residuals of alcoholism. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from November 1981 to May 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in addition to denying service connection for PTSD, also declined to reopen the Veteran's claim for service connection for organic residuals of alcoholism based on a determination that the evidence was not new or material.  The Board reopened the Veteran's claim for organic residuals of alcoholism in a January 2016 decision. 

The issue of entitlement to service connection for organic residuals of alcoholism is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's acquired psychiatric disability, diagnosed as PTSD, and alcoholism as secondary to the acquired psychiatric disability, are related to his active duty service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD and for alcoholism as secondary to PTSD have been met.  38 U.S.C.A. §§ 1110, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claims in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103(A) (West 2014); 38 C.F.R. § 3.159 (2016).  However, as discussed below, the Board is granting the claim for service connection for PTSD and alcoholism as secondary to PTSD and remanding the Veteran's claim for organic residuals of alcoholism.  Accordingly, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  Service Connection 

The Veteran essentially contends that he has an acquired psychiatric disability related to his active duty service, specifically two stressful incidents, to include a motor-vehicle accident that he observed while stationed in Fort Bliss, Texas, where a jeep rolled over and a fellow service member was killed and an incident where the Veteran was denied a compassionate transfer to relocate from Germany to the United States when his daughter became ill.  See, October 2010 Statement in Support of Claim for Service Connection for PTSD; May 2015 Statement of Accredited Representative in Appealed Case; June 2015 Hearing transcript; September 2016 Correspondence from Representative; June 2017 Veteran's letter to Congressional Representative.  After a thorough review of both the lay and medical evidence of record and based on the reasoning as outlined below, the Board finds that service connection is warranted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection is granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, service connection for PTSD requires: (1) medical evidence establishing a clear diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. § 3.304(f) (2016).  38 C.F.R. § 4.125 currently requires a diagnosis of PTSD using the criteria in the 5th edition of the Diagnostic and Statistical Manual for Mental Disorders (DSM-5).  Where the veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the veteran's testimony alone is not sufficient to establish the occurrence of the stressor, and it must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including any suspected sniper fire; or an attack upon any friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psych-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3). 

When the claimed PTSD stressor is physical or sexual assault in service, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and, statements from family members, roommates, fellow service members or clergy.  Evidence of behavior changes following the claimed assault is one type of evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from other sources may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA will submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault has occurred.  38 C.F.R. § 3.304(f)(4).  Additionally, a medical opinion may be used to corroborate a personal-assault stressor.  Menegassi v. Shinseki, 683 F.3d 1379 (Fed. Cir. 2011). 

After considering all information and lay and medical evidence of record in case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  See, 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1Vet. App. 49 (1990). 

Following his release from service, the Veteran was diagnosed with and treated for several differing acquired psychiatric disabilities, to include major depressive disorder, PTSD, and alcohol abuse.  The Board concedes that the Veteran has a present diagnosis of PTSD and alcohol abuse.  See, February 2017 VA examination.  Medical and lay evidence of record similarly supports a nexus between the Veteran's psychiatric disabilities and his active duty service.  However, the RO was unable to verify the Veteran's alleged stressors, which lead to the denial of service connection.  As such, the outstanding issue is whether there is credible supporting evidence that the alleged in-service stressors actually occurred.  

With respect to the Veteran's alleged stressor that he witnessed a motor vehicle accident where a jeep rolled over and a fellow serviceman was killed, the Veteran has been consistent with his statements regarding witnessing the incident.  His military personnel records verified that he was stationed in Fort Bliss, Texas, at the time that the accident occurred.  Additionally, the Veteran submitted a newspaper article that corroborates his narrative that a fellow serviceman was killed in a keep accident in Fort Bliss, Texas, during the time at which the Veteran was stationed there. 

In regards to the Veteran's alleged stressor that he was denied a compassionate transfer from Germany to be with his daughter when she became ill, again, the Veteran consistently reported that this event was intensely stressful for him.  During the Veteran's Board hearing, he provided testimony that he was informed that if he did not report back to Germany, he would face disciplinary action.  Once he returned to Germany, the Veteran coped with the stress of being away from his sick daughter by drinking excessively.  The Veteran's wife also provided testimony that the Veteran became withdrawn, had difficulty sleeping, and was anxious during his time in Germany while she was statewide with their daughter.  See, June 2015 Hearing transcript.  The Board notes that the Veteran was discharged honorably in May 1987 for alcohol rehabilitation failure. 

As previously stated, the Veteran has a present diagnosis of PTSD and alcohol abuse as diagnosed by a VA psychologist during his February 2017 VA examination.  While the Board notes that the Veteran had been diagnosed with multiple psychiatric disabilities throughout his post-service treatment, the February 2017 VA examiner noted that the Veteran did not meet the criteria for major depressive disorder or anxiety.  With respect to the relationship between the Veteran's current PTSD and his active duty service, the VA examiner concluded that it was at least as likely as not that the Veteran's PTSD and alcohol use disorder were due to the claimed stressor regarding the jeep accident and being denied a transfer to the United States to be with his sick daughter.  See, February 2017 VA examination.  Additionally, the examiner opined that the Veteran's alcohol use disorder developed as a coping mechanism due to the Veteran's PTSD symptoms.  

While the Veteran's stressors have not been formally verified, the Board notes that the record establishes that the Veteran has credibly and consistently maintained that he has experienced PTSD symptoms since service.  See, October 2010 Statement in Support of Claim for Service Connection for PTSD; May 2015 Statement of Accredited Representative in Appealed Case; June 2015 Hearing transcript; September 2016 Correspondence from Representative; June 2017 Veteran's letter to Congressional Representative.  These statements establish continuous and chronic symptoms of PTSD since service.  See, 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Additionally, in February 2017, an appropriate VA mental health professional confirmed the Veteran's diagnosis and provided a positive nexus opinion that linked his current symptoms to his active duty service.  While the Veteran's alleged stressors are not based on the fear of hostile military service or personal assault, the Board finds that there is enough evidence to corroborate that the Veteran's stressors actually occurred.  Accordingly, the Board finds that the evidence supports the grant of both PTSD and alcohol abuse as secondary to PTSD. 

Therefore, resolving the benefit of the doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD and alcoholism as secondary to PTSD are met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for PTSD and alcoholism as secondary to PTSD is granted. 


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's claim for entitlement to service connection for organic residuals of alcoholism may be adjudicated on the merits. 

Specifically, the February 2017 VA examiner stated that "whether or not there are indeed any physical medical conditions that are due to alcohol use should be deferred to the General Medical examination for Compensation and Pension."  See, February 2017 VA examination.  To date, the Veteran has not been afforded with a general medical examination in connection with his claim for entitlement to service connection for organic residuals of alcoholism.  Accordingly, the claim must be remanded for a VA examination to determine whether or not the Veteran has any organic residuals of alcoholism.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records since February 2017 and associate them with the claims file.

2.  Once any outstanding treatment records have been received, schedule the Veteran for a VA examination with the appropriate medical personnel to determine to evaluate the Veteran's organic residuals of alcoholism.  The Veteran's entire claims file, to include a copy of this remand, should be made available to the examiner.  After a review of the record, the examiner is asked to provide the following opinions: 

Determine whether the Veteran has any organic residuals of alcoholism. 

The examiner must provide complete rationales for all opinions and conclusions reached.  If further testing or examination is determined to be warranted in order to adequately evaluate the conditions at issue, such testing is to be accomplished prior to the completion of the examination reports.  If the examiner determines that an opinion cannot be provided without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding any diagnosed disorder or whether any additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.  

3.  Then, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


